Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hoffman on 5/26/2022.


The application has been amended as follows: 
In Claim 1:
--	A mold unit attachable to a blow molding machine of a hot parison system, the blow molding machine including a rotatable transfer plate, the mold unit comprising: a pair of lip plates attachable to the transfer plate and each having a half-divided slit, the lip plates having: a protrusion[[s]] located on each end[[s]] of each of the lip plates in a longitudinal direction, protruding to extend in a horizontal direction from each said each of the lip plates wherein an upper surface of each protrusion is flush with an upper surface of each respective lip plate, and configured to be placed on two second rails fixed on the transfer plate; and a hole formed by combining the half-divided slits, the hole being configured to fix the lip plates to the transfer plate by inserting a portion of a positioning pin into the hole, wherein the lip plates have a symmetrical shape. --

In claim 19:
--	The mold unit according to claim 1, wherein upper surface of each of the lip plates. –


Election/Restrictions
This application is in condition for allowance except for the presence of claims 2 and 6-14, directed to a non-elected invention without traverse.  Accordingly, claims 2 and 6-14 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an upper surface of each protrusion being flush with an upper surface of each respective lip plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748